DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 36-59 are allowed. As to claims 36, 43, 48 and 55 reference Bar-Zeev has been made of record as teaching a mobile device, comprising: at least one camera to capture a live view of a scene, the live view of the scene including a feature of interest; at least one sensor to facilitate determination of a position and an orientation of the at least one camera relative to the scene; instructions in the mobile device; at least one processor to execute the instructions to: identify a size and position of the feature of interest in the live view of the scene from a perspective of the at least one camera; and identify a plane in the live view of the scene, the plane having a first area in the live view of the scene; and a screen to present augmented reality data over the live view of the scene, the augmented reality data to be presented in a second area corresponding to the size and position of the feature of interest, the second area smaller than and within the first area.
However, none of the prior art teaches or suggests a mobile device, comprising: at least one camera to capture a live view of a real-world scene, the real-world scene including a feature of interest, the feature of interest captured in the live view; identify a size and position of the feature of interest in the live view of the scene from a perspective of the at least one camera; and identify a plane in the live view of the scene, the plane having a first area in the live view of the scene; and a screen to present the live view of the scene and augmented reality data over the live view of the scene, the augmented reality data to be presented in a second area corresponding to the size and position of the feature of interest, the second area smaller than and within the first area, as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616